Citation Nr: 0944091	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-34 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from August 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 

In October 2006, the Veteran, through his representative, 
indicated that he desired a hearing at the RO before a 
Decision Review Officer (DRO).  A hearing was scheduled to be 
held in December 2006.  However, prior to the hearing, the 
Veteran, through his representative, requested that the 
hearing be cancelled.  See 38 C.F.R. § 20.704 (2009).  No 
other request for a hearing, either before the RO or the 
Board, remains pending at this time.    

The underlying issue of entitlement to service connection for 
a back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a July 2002 rating action, the RO denied entitlement 
to service connection for a back disability.  The Veteran was 
provided notice of the decision and his appellate rights.  He 
did not appeal.

2.  In November 2005, the Veteran filed an application to 
reopen his claim.

3.  Additional evidence received since the July 2002 rating 
action is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 2002 rating action, which denied entitlement to 
service connection for a back disability, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the July 2002 rating action 
is new and material, and the claim of entitlement to service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002 & Supp. 2009).  Given the favorable outcome as 
noted below, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service or where there 
is clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

The Veteran's original claim of entitlement to service 
connection for a back disability was denied by the RO in a 
July 2002 rating action.  At that time, the RO noted that the 
evidence of record showed that the Veteran had a back 
disability prior to his entrance into the military and that 
his pre-existing back disability had not been aggravated 
during service.  The Veteran was provided notice of the 
decision and his appellate rights but did not subsequently 
file a timely appeal.  Therefore, the July 2002 rating action 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the July 2002 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the July 2002 rating 
action consisted of the Veteran's service treatment records, 
and private medical treatment records, dated from April 1992 
to January 1998, and from December 2001. 

The Veteran's service treatment records show that in February 
1974, the Veteran underwent an enlistment examination.  At 
that time, in response to the question as to whether he had 
ever had or if he currently had recurrent back pain, the 
Veteran responded "yes."  The examiner noted that the 
Veteran had experienced musculoskeletal back pain in the 
past.  The Veteran's spine and other musculoskeletal system 
were clinically evaluated as "normal."  In August 1974, 
approximately one week after the Veteran's induction, he was 
treated for complaints of low back pain.  Specifically, the 
Veteran gave a history of a trauma to the low back one year 
ago.  He noted that he had experienced low back pain since 
the trauma, with some radiation of the pain to the left 
thigh.  The physical examination showed that the Veteran had 
mild thoraco-lumbar scoliosis to the left.  He had a full 
range of motion and there was tenderness at L3-5.  The 
impression was of a weak low back.  The records reflect that 
the Veteran was subsequently treated on numerous occasions 
for complaints of low back pain.  In March 1975, he was 
diagnosed with chronic low back pain, mild.  In an October 
1975 "antabuse" examination, his spine was clinically 
evaluated as "abnormal."  The examiner noted that the 
Veteran had experienced low back pain since 1974 and that the 
etiology was unknown.  In May 1977, the Veteran underwent an 
ETS (expiration of term of service) examination.  At that 
time, he denied recurrent back pain.  The Veteran's spine and 
other musculoskeletal system were clinically evaluated as 
"normal."   

Private medical records, dated from April 1992 to January 
1998, show that in December 1993, the Veteran was treated for 
complaints of low back pain.  At that time, he stated that a 
few days prior to his visit, he developed low back pain after 
raking leaves and cleaning his house.  An X-ray examination 
of the Veteran's lumbosacral spine showed grade I 
spondylolisthesis.  The examiner noted that it appeared that 
the spondylolisthesis was old and that the Veteran's symptoms 
were of recent onset.  Following the physical examination and 
a review of the Veteran's x-rays, the examiner diagnosed the 
Veteran with grade I spondylolisthesis at L5-S1 level, with 
bilateral spondylolysis, with facet arthropathy and facet 
syndrome on the left side.  In December 1995, the Veteran was 
treated after re-injuring his back by falling and landing in 
a sitting position.  The Veteran had x-rays taken of his 
lumbosacral spine which, when compared to the December 1993 
x-rays, showed no acute changes.  The spondylosis of the L5-
S1 vertebra area was the same as in the previous x-rays.  

Additional private medical records show that in December 
2001, the Veteran was treated for complaints of low back 
pain.  An X-ray examination of the Veteran's lumbosacral 
spine showed degenerative disc disease at L4-5 and L5-S1, 
with narrow disc spaces and some gas formation in the disc 
spaces.  There was a first degree to second degree 
spondylolisthesis of L5 upon S1.  There were prominent 
anterior hypertrophic changes throughout the region, more 
prominent at L5-S1, where there was some osteophytic 
bridging.  There was mild central compression of the L2 
vertebral body and slight anterior wedging of several lower 
thoracic and upper lumbar vertebrae.  There was a mild 
scoliosis convex to the left.  The impression was of 
osteoarthritis of multiple sites.  

Evidence received subsequent to the July 2002 rating action 
consists of a private medical statement from S.D.P., M.D., 
dated in May 2005, VA Medical Center (VAMC) outpatient 
treatment records, dated from February 2004 to December 2005, 
and private medical records, dated from February 2002 to July 
2005.    

In a private medical statement, dated in May 2005, Dr. S.D.P. 
stated that the Veteran had been her patient since 2001.  Dr. 
P. indicated that the Veteran had requested that she prepare 
a statement summarizing the care she had provided him and 
summarizing his low back pain history.  She noted that the 
Veteran had experienced low back pain since his teenage years 
and that it became worse due to an injury shortly after 
joining the military.  Dr. P. stated that the Veteran had a 
significant low back injury at age 19 while he was in the 
military.  Over the last 30 years, the Veteran had 
experienced progressive low back pain.  According to Dr. P., 
x-rays of the Veteran's lumbosacral spine showed mild 
scoliosis and marked degenerative changes of the lumbar 
spine.  Those changes were most prominent in the L4-5 and L5-
S1 region.  The Veteran had almost complete obliteration of 
the disk spaces in that area.  In summary, Dr. P. reported 
that her impression of the Veteran's condition was that he 
had progressive lumbar pain and osteoarthritis, as well as 
degenerative changes of his low back.  According to Dr. P., 
the Veteran's pain became worse after an injury which 
occurred shortly after joining the military.  Dr. P. opined 
that given that osteoarthritis and degenerative changes could 
be instigated by injury, it was certainly reasonable to 
assume that the Veteran's degenerative changes began with his 
in-service injury.       

VAMC outpatient treatment records, dated from February 2004 
to December 2005, show that in December 2005, the Veteran 
underwent a follow-up evaluation for his chronic problems, 
including chronic low back pain.   

In December 2005, the RO received private medical records, 
dated from February 2002 to July 2005.  The records show that 
in May 2005, the Veteran had x-rays taken of his lumbosacral 
spine.  The x-rays were reported to show L5-S1 
spondylolisthesis with severe degenerative change.  

The Board has reviewed the evidence since the July 2002 
rating action and has determined that the August 2005 private 
medical statement from Dr. S.D.P. is new and material.  In 
the July 2002 rating action, the primary basis for the denial 
of the claim for service connection for a back disability was 
that the evidence of record did not show that the pre-
existing back disability was aggravated by active service. 
The claims file now contains an August 2005 private medical 
opinion from Dr. P. in which she opines that the Veteran's 
pre-existing back disability was aggravated during service.  
The August 2005 statement from Dr. P. is clearly new in that 
it was not previously of record.  It also bears directly and 
substantially on the issue of service connection for a back 
disability.  In the statement, Dr. P. suggests that the 
Veteran had a pre-existing back disability that was 
aggravated by active service.  Such an opinion was not 
previously of record and it raises a possibility of 
substantiating the claim for service connection for a back 
disability on the basis of aggravation.  As such, the 
statement is new and material and serves to reopen the claim 
for service connection for a back disability.  

ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a back disability; 
the appeal is granted to this limited extent only.


REMAND

In view of the Board's decision above, the Veteran's claim 
for service connection for a back disability must be 
adjudicated on a de novo basis without regard to the finality 
of the July 2002 rating decision.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2009).

At the time of the Veteran's February 1974 enlistment 
examination, the Veteran's spine and other musculoskeletal 
system were clinically evaluated as "normal."  Accordingly, 
the Veteran is entitled to a presumption of soundness at 
service entrance.  However, because the Veteran also reported 
that he had recurrent back pain upon his February 1974 
enlistment examination, the questions, therefore, are whether 
the evidence clearly and unmistakably demonstrates that the 
Veteran had a back disability prior to his entrance into the 
military, and whether it clearly and unmistakably shows that 
it was not aggravated during service.  VAOPGCPREC 3-2003; see 
also Wagner, supra.   

The Board recognizes that at the time of the Veteran's 
February 1974 enlistment examination, the examiner noted that 
the Veteran had experienced musculoskeletal back pain in the 
past.  In addition, in August 1974, approximately one week 
after the Veteran's induction, the Veteran was treated for 
complaints of low back pain and he gave a history of trauma 
to his low back one year ago.  However, the Board notes that 
a symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  As such, the fact remains that 
there is no actual medical evidence showing that the Veteran 
had a back disability prior to his enlistment into the 
military.  Although the Veteran may have experienced back 
pain prior to his entrance into military, there is no medical 
evidence showing that an underlying back disability was 
diagnosed.  Thus, in light of the above, the Board finds that 
there is no clear and unmistakable evidence showing that the 
Veteran had a back disability prior to his entry into 
service.  Given that there is no clear and unmistakable 
evidence of a back disability pre-existing service, it is 
unnecessary to address the second question regarding 
aggravation of the pre-existing disability.  Id.  
Accordingly, in light of the above, the presumption of 
soundness is not rebutted. VAOPGCPREC 3-2003; see also 
Wagner, supra.   

Given that the Veteran is entitled to a presumption of 
soundness at service entrance, the pertinent question in this 
case becomes whether the Veteran currently has a back 
disability that is related to his period of service.  The 
Board notes that the Veteran currently has a back disability, 
diagnosed as osteoarthritis and degenerative changes of the 
lumbosacral spine.  Thus, in light of the evidence showing 
that the Veteran has a current back disability, and given 
that the Veteran's service treatment records show 
intermittent treatment for back pain, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should schedule the Veteran for 
a VA orthopedic examination for the 
purpose of determining the nature, 
severity, and etiology of any back 
disability, to include osteoarthritis and 
degenerative changes of the lumbosacral 
spine.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
Veteran's service treatment records which 
show intermittent treatment for back pain.  
All necessary special studies or tests are 
to be accomplished, to include x-rays if 
deemed necessary by the examiner.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner should provide an opinion on the 
following:    

Is it at least as likely as not (e.g., a 
50 percent or greater probability) that 
any back disability that is currently 
present, to include osteoarthritis and 
degenerative changes of the lumbosacral 
spine, began during service or is 
otherwise linked to any incident of or 
finding recorded during active duty, to 
include in-service treatment for back 
pain?  The examiner should presume that 
the Veteran was in sound condition upon 
entry into the military and did not have 
a pre-existing back disability.   

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

If the physician cannot render this 
opinion without resort to speculation, the 
report should so state.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and adjudicate the issue of 
service connection for a back disability.  
If such action does not grant the benefit 
claimed, the RO should provide the Veteran 
and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response. Thereafter, the case should be 
returned to this Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


